Citation Nr: 0843811	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-30 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from February 1979 to May 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination 
issued in April 2004 by the Montgomery, Alabama, Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

In his September 2005 substantive appeal, the veteran 
indicated that he had been receiving treatment for his 
paranoid schizophrenia at the Birmingham, Alabama, Department 
of Veterans Affairs Medical Center (VAMC) for the past year.  
He requested that those records be obtained in conjunction 
with his claim.  A review of the record reveals that VA 
treatment records only covering the period through March 2004 
have been obtained and associated with the claims file.  
Under Bell v. Derwinski, 2 Vet. App. 611, 612-3 (1992), VA is 
deemed to have constructive knowledge of certain documents 
which are generated by VA agents or employees.  If those 
documents predate a Board decision on appeal, are within VA's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record."  Id.  

In his substantive appeal, the veteran also reported having 
received treatment for psychiatric problems while 
incarcerated for a period of four years beginning in 1988.  
The veteran's representative has requested that an attempt be 
made to obtain these records.  Pursuant to the 
representative's request, the Board will  request that the 
veteran provide the name of the facility where he was 
incarcerated and proper authorization to obtain these 
records.  

The Board further notes that the veteran has indicated that 
his current paranoid schizophrenia had its origins in service 
and that he has had similar continuous symptomatology since 
his time of service.  

Under the Veterans Claims Assistance Act (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006). The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Based upon the above, the veteran should be afforded a VA 
examination to determine the nature and etiology of any 
current psychiatric disorder, to include paranoid 
schizophrenia.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
See 38 U.S.C.A. §§ 5103, 5103A(West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).  The RO should ensure that its 
letter to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the 
veteran's treatment from the Birmingham 
VA Medical Center from March 2004 to the 
present.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claim on appeal.  In 
particular, the veteran should be asked 
to provide the name of the prison where 
he was incarcerated for four years 
beginning in 1988 and records from the 
identified prison should be associated 
with the claims file.  The RO should 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit to establish service connection 
secondary to a service-connected 
disability. 

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), as regards assignment 
of disability ratings and effective 
dates, as  appropriate.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period). 

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the current  
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA psychiatric examination to 
ascertain the nature, and etiology, of 
any psychiatric disorder found.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

The examiner should identify all 
psychiatric disorders currently present, 
to include paranoid schizophrenia.  With 
respect to each diagnosed disorder, the 
examiner should render an opinion, 
consistent with sound medical judgment as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that such diagnosed disorder (1) is 
related to the veteran's period of 
service or (2) any psychosis found was 
manifested within one year of the 
veteran's service discharge.  The veteran 
was discharged on May 15, 1980.  Complete 
detailed rationale is requested for each 
opinion that is rendered.

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  After completion of the above, and 
any additional notification and/or 
development deemed warranted, RO should 
readjudicate the veteran's claim for 
service connection, in light of all 
pertinent medical evidence and legal 
authority.  If the benefit sought remains 
denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



